U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark one) þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2014. oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number 0-11104 NOBLE ROMAN'S, INC. (Exact name of registrant as specified in its charter) Indiana 35-1281154 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Virginia Avenue, Suite 300 Indianapolis, Indiana46204 (Address of principal executive offices) Registrant's telephone number, including area code:(317) 634-3377 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filer oNon-Accelerated Filer o (do not check if a smaller reporting company)Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2014, the last business day of the registrant’s most recently completed second fiscal quarter, based on the closing price of the registrant’s common shares on such date was $16.3 million. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:20,095,087 shares of common stock as of March 9, 2015. Documents Incorporated by Reference: Portions of the definitive proxy statement for the registrant’s 2015 Annual Meeting of Shareholders are incorporated by reference in Part III. NOBLE ROMAN'S, INC. FORM 10-K Year Ended December 31, 2014 Table of Contents Item Page PART I 1. Business 4 1A. Risk Factors 11 1B. Unresolved Staff Comments 13 2. Properties 13 3. Legal Proceedings 14 4. Mine Safety Disclosures 14 PART II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 6. Selected Financial Data 15 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 7A. Quantitative and Qualitative Disclosures About Market Risk 24 8. Financial Statements and Supplementary Data 25 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 9A. Controls and Procedures 39 9B. Other Information 40 PART III Directors, Executive Officers and Corporate Governance 40 Executive Compensation 41 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Certain Relationships and Related Transactions, and Director Independence 41 Principal Accounting Fees and Services 41 PART IV Exhibits, Financial Statement Schedules 41 3 PART 1 ITEM 1.BUSINESS General Information Noble Roman’s, Inc., an Indiana corporation incorporated in 1972 with two wholly-owned subsidiaries, Pizzaco, Inc. and N.R. Realty, Inc., sells and services franchises and licenses for non-traditional foodservice operations and stand-alone take-n-bake locations under the trade names “Noble Roman’s Pizza”, “Noble Roman’s Take-N-Bake” and“Tuscano’s Italian Style Subs”.The concepts’ hallmarks include high quality pizza and sub sandwiches, along with other related menu items, simple operating systems, fast service times, labor-minimizing operations, attractive food costs and overall affordability.Since 1997, the Company has concentrated its efforts and resources primarily on franchising and licensing for non-traditional locations and now has awarded franchise and/or license agreements in 50 states plus Washington, D.C., Puerto Rico, the Bahamas, Italy, the Dominican Republic and Canada.The Company currently focuses all of its sales efforts on (1) franchises/licenses for non-traditional locations primarily in convenience stores and entertainment facilities, (2) franchises for stand-alone Noble Roman’s Take-N-Bake Pizza retail outlets and (3) license agreements for grocery stores to sell the Noble Roman’s Take-N-Bake Pizza.Pizzaco, Inc. owns and operates two Company locations used for testing and demonstration purposes. The Company has no plans to operate any other locations. References in this report to the “Company” are to Noble Roman’s, Inc. and its subsidiaries, unless the context requires otherwise. Products & Systems The Company’s non-traditional franchises provide high-quality products, simple operating systems, labor minimizing operations and attractive food costs. Noble Roman’s Pizza The hallmark of Noble Roman’s Pizza is “Superior quality that our customers can taste.”Every ingredient and process has been designed with a view to produce superior results. ● Crust made with only specially milled flour (except for its gluten-free crust) with above average protein and yeast. ● Fresh packed, uncondensed and never cooked sauce made with secret spices, parmesan cheese and vine-ripened tomatoes. ● 100% real cheese blended from mozzarella and Muenster, with no soy additives or extenders. ● 100% real meat toppings, with no additives or extenders – a distinction compared to many pizza concepts. ● Vegetable and mushroom toppings that are sliced and delivered fresh, never canned. ● An extended product line that includes breadsticks and cheesy stix with dip, pasta, baked sandwiches, salads, wings and a line of breakfast products. ● A fully-prepared pizza crust that captures the made-from-scratch pizzeria flavor which gets delivered to the franchise location shelf-stable so that dough handling is no longer an impediment to a consistent product. 4 Noble Roman’s Take-N-Bake The Company developed a take-n-bake version of its pizza as an addition to its menu offerings.The take-n-bake pizza is designed as an add-on component for new and existing convenience stores, as a stand-alone offering for grocery stores and as the centerpiece of the Company’s stand-alone take-n-bake retail outlet concept.The Company offers the take-n-bake program in grocery stores under a license agreement rather than a franchise agreement.The stand-alone take-n-bake pizzais offered under a franchise agreement.In convenience stores, take-n-bake is an available menu offering under the existing franchise/license agreement.The Company uses the same high quality pizza ingredients for its take-n-bake pizza as with its standard pizza, with slight modifications to portioning for enhanced home baking performance. Tuscano’s Italian Style Subs Tuscano’s Italian Style Subs is a separate non-traditional location concept that focuses on sub sandwich menu items.Tuscano’s was designed to be comfortably familiar from a customer’s perspective but with many distinctive features that include an Italian-themed menu.The franchise fee and ongoing royalty for a Tuscano’s franchise is identical to that charged for a Noble Roman’s Pizza franchise.The Company awards Tuscano’s franchises in the same facilities as Noble Roman’s Pizza franchises.Noble Roman’s has developed a grab-n-go service system for a selected portion of the Tuscano’s menu. The grab-n-go system is designed to add sales opportunities at existing non-traditional Noble Roman’s Pizza locations. Business Strategy The Company’s business strategy includes the following principal elements: 1.Focus on revenue expansion through three primary growth vehicles: Sales of Non-Traditional Franchises and Licenses. The Company believes it has an opportunity for increasing unit growth and revenue within its non-traditional venues, particularly with convenience stores, travel plazas and entertainment facilities. The Company’s franchises/licenses in non-traditional locations are foodservice providers within a host business, and usually require a substantially lower investment compared to a stand-alone traditional location.Non-traditional franchises/licenses are most often sold into pre-existing facilities as a service and/or revenue enhancer for the underlying business. Licensing and Franchising the Company’s Take-N-Bake Program. The take-n-bake pizza is designed as a unique product offering for grocery stores, an add-on component for new or existing convenience store franchisees/licensees and stand-alone franchise locations.The Company is currently in discussions with several grocery store operators for numerous locations for additional take-n-bake license agreements.In addition, the Company recently signed agreements with four grocery store distributors servicing numerous locations.In early 2014, the Company completed a re-design of its packaging for take-n-bake pizza in grocery stores, which is a treated bottom aluminum baking pan with a clear plastic top, added new mega-topped larger pizzas (designed as value appeal to the customers) and added a new gluten-free crust.The Company’s strategy with these new products is to secure more shelf space in existing locations, to add appeal of the program in order to attract new locations, and to generally increase sales of the Company’s products to new and existing customers. 5 Franchising the Company’s Take-N-Bake Program for Stand-Alone Locations. In 2012, the Company developed a stand-alone take-n-bake pizza prototype.The first stand-alone take-n-bake pizza location openedin October 2012 and, as of March 1, 2015, there are 23 locations open.The Company’s stand-alone take-n-bake program features the chain’s popular traditional Hand-Tossed Style pizza, Deep-Dish Sicilian pizza, SuperThin pizza, the new gluten-free pizza and Noble Roman’s famous breadsticks with spicy cheese sauce, all in a convenient cook-at-home format.Additional menu items include fresh salads, cookie dough, cinnamon rounds, bake-able pasta and more.The Company is currently advertising for additional franchisees through various web-based franchise referral systems and, in selected markets, newspaper and on-line advertising.The Company conutinues to develop and test several possible enhancments to the stand-alone take-n-bake concept, with a view to adding revenue to each location and reducing costs. As a result of the Company’s major focus on non-traditional franchising/licensing, franchising stand-alone take-n-bake retail outlets and licensing take-n-bake pizzas for grocery stores, its requirements for overhead and operating costs are significantly less than if it were focusing on traditional franchising.In addition, the Company does not operate restaurants except for two restaurants it uses for product testing, demonstration and training purposes.This allows for a more complete focus on selling and servicing franchises and licenses to pursue increased unit growth. 2.Leverage the results of research and development advances. The Company has invested significant time and effort to create what it considers to be competitive advantages in its products and systems for non-traditional and take-n-bake locations.The Company will continue to make these investments the focal point in its marketing process.The Company believes that the quality of its products, their cost-effectiveness, relatively simple production and service systems, and its diverse, modularized menu offerings all contribute to the Company’s strategic attributes and growth potential.Every ingredient and process was designed with a view to producing superior results.The menu items were developed to be delivered in a ready-to-use format requiring only on-site assembly and baking except for take-n-bake pizza, which is sold to bake at home, and certain other menu items which require no assembly.The Company believes this process results in products that are great tasting, quality consistent, easy to assemble, relatively low in food cost, and require minimal labor, which allows for a significant competitive advantage due to the speed at which the products can be prepared, baked and served to customers. The Company believes it maintains a competitive advantage in product cost by using carefully selected, independent third-party manufacturers and independent third-party distributors.This allows the Companyto contract for production of proprietary products and services with efficient suppliers that have the potential of keeping costs low compared to many competing systems whereby the franchisor owns and operates production and distribution systems much less efficiently. 3.Aggressively communicate the Company’s competitive advantages to its target market of potential franchisees and licensees. The Company utilizes the following methods of reaching potential franchisees and licensees and to communicate its product and system advantages:(1) calling from both acquired and in-house prospect lists; (2) frequent direct mail campaigns to targeted prospects; (3) web-based lead capturing; (4) live demonstrations at trade and food shows; and (5) in the case of prospects for the stand-alone take-n-bake outlets, requiring visits to the Company headquarters to meet management and to sample the products.In particular, the Company has found that conducting live demonstrations of its systems and products at selected trade and food shows across the country allows it to demonstrate advantages that can otherwise be difficult for a potential prospect to visualize.There is no substitute for actually tasting the difference in a product’s quality to demonstrate the advantages of the Company’s products.The Company carefully selects the national and regional trade and food shows where it either has an existing relationship or considerable previous experience to expect that such shows offer opportunities for fruitful lead generation. 6 Business Operations Distribution Primarily all of the Company’s products are manufactured pursuant to the Company’s recipes and formulas by third-party manufacturers under contracts between the Company and its various manufacturers.These contracts require the manufacturers to produce products meeting the Company’s specifications and to sell them to Company-approved distributors at a price negotiated between the Company and the manufacturer. At present, the Company has distribution agreements with nine primary distributors strategically located throughout the United States.The distribution agreements require the primary distributors to maintain adequate inventories of all products necessary to meet the needs of the Company’s franchisees and licensees in their distribution area for weekly deliveries to the franchisee/licensee locations and to its grocery store distributors in their respective territories.Each of the primary distributors purchases the products from the manufacturer at a price negotiated between the Company and the manufacturers, butunder payment terms agreed upon by the manufacturer and the distributor, and distributes the products to the franchisee/licensee at a price fixed by the distribution agreement, which is landed cost plus a contracted mark-up for distribution.Payment terms to the distributor are agreed upon between each franchisee/licensee and the respective distributor.In addition, the Company has agreements with several grocery store distributors located in various parts of the country which agree to buy the Company’s products from one of its primary distributors and to distribute take-n-bake products to their grocery store customers who have signed license agreements with the Company. Franchising The Company sells franchises into various non-traditional and traditional venues. The initial franchise fees are as follows: Franchise Non-Traditional, except Hospitals Hospitals Traditional Stand-Alone Noble Roman’s Pizza $ $ $ Tuscano’s Subs $ $ $ Noble Roman’s & Tuscano’s $ $ $ Noble Roman’s Stand-Alone Take-N-Bake - - $ The franchise fees are paid upon signing the franchise agreement and, when paid, are deemed fully earned and non-refundable in consideration of the administration and other expenses incurred by the Company in granting the franchises and for the lost and/or deferred opportunities to grant such franchises to any other party. 7 Licensing Noble Roman’s Take-n-Bake Pizza licenses for grocery stores are governed by a supply agreement.The supply agreement generally requires the licensee to:(1) purchase proprietary ingredients from a Noble Roman’s-approved distributor; (2) assemble the products using only Noble Roman’s approved ingredients and recipes; and (3) display products in a manner approved by Noble Roman’s using Noble Roman’s point-of-sale marketing materials.Pursuant to the distribution agreements, the distributors place an additional mark-up, as determined by the Company, above their normal selling price on the key ingredients as a fee to the Company in lieu of aroyalty.The distributors agree to segregate this additional mark-up upon invoicing the licensee, to hold the amount in trust for the Company and to remit such fees to the Company within ten days after the end of each month. Competition The restaurant industryand the retail food industry in general are very competitive with respect to convenience, price, product quality and service.In addition, the Company competes for franchise and license sales on the basis of product engineering and quality, investment cost, cost of sales, distribution, simplicity of operation and labor requirements.Actions by one or more of the Company’s competitors could have an adverse effect on the Company’s ability to sell additional franchises or licenses, maintain and renew existing franchises or licenses, or sell its products.Many of the Company’s competitors are very large, internationally established companies. Within the competitive environment of the non-traditional franchise and license segment of the restaurant industry, management has identified what it believes to be certain competitive advantages for the Company.First, some of the Company’s competitors in the non-traditional venue are also large chains operating thousands of franchised, traditional restaurants.Because of the contractual relationships with many of their franchisees, some competitors may be unable to offer wide-scale site availability for potential non-traditional franchisees.The Company is not faced with any significant geographic restrictions in this regard. Many of the Company’s competitors in the non-traditional venue were established with little or no organizational history in owning and operating traditional foodservice locations.This lack of operating experience may limit their ability to attract and maintain non-traditional franchisees or licensees who, by the nature of the venue, often have little exposure to foodservice operations themselves.The Company’s background in traditional restaurant operations has provided it experience in structuring, planning, marketing, and controlling costs of franchise or license unit operations which may be of material benefit to franchisees or licensees. Seasonality of Sales Direct sales of non-traditional franchises or licenses may be affected by seasonalities and holiday periods.Sales to certain non-traditional venues may be slower around major holidays such as Thanksgiving and Christmas, and during the first quarter of the year.The Company’s sales of take-n-bake pizza in grocery stores are typically slower during the summer months, especially when the weather is hot.Additionally, extreme winter weather conditions, compared to the norm for the various regions of the country, adversely affect franchisee’s/licensee’s sales, which in turn affects Company royalties. 8 Employees As of March 9, 2015, the Company employed approximately 25 persons full-time and 11 persons on a part-time, hourly basis, of which 23 of the full-time employees are employed in sales and service of the franchise/license units and two of the full-time employees and the 11 employed on a part-time basis manage and work at the two Company locations.No employees are covered under collective bargaining agreements. The Company believes that relations with its employees are good. Trademarks and Service Marks The Company owns and protects several trademarks and service marks.Many of these, including NOBLE ROMAN’S ®, Noble Roman's Pizza®, THE BETTER PIZZA PEOPLE ® and Tuscano’s Italian Style Subs®, are registered with the U.S. Patent and Trademark Office as well as with the corresponding agencies of certain other foreign governments.The Company believes that its trademarks and service marks have significant value and are important to its sales and marketing efforts. Government Regulation The Company and its franchisees and licensees are subject to various federal, state and local laws affecting the operation of our respective businesses. Each location is subject to licensing and regulation by a number of governmental authorities, which include health, safety, sanitation, building and other agencies and ordinances in the state or municipality in which the facility is located. The process of obtaining and maintaining required licenses or approvals can delay or prevent the opening of a location. Vendors, such as our third-party production and distribution services, are also licensed and subject to regulation by state and local health and fire codes, and U. S. Department of Transportation regulations. The Company, its franchisees, licensees and vendors are also subject to federal and state environmental regulations, as well as laws and regulations relating to minimum wage and other employment-related matters.In certain circumstances, the Company is, or soon may be, subject to various local, state and/or federal laws requiring disclosure of nutritional and/or ingredient information concerning the Company’s products, its packaging, menu boards and/or other literature. Changes in the laws and rules applicable to the Company or its franchisees or licensees, or their interpretation, could have a material adverse effect on our business. The Company is subject to regulation by the Federal Trade Commission (“FTC”) and various state agencies pursuant to federal and state laws regulating the offer and sale of franchises. Several states also regulate aspects of the franchisor-franchisee relationship. The FTC requires us to furnish to prospective franchisees a disclosure document containing certain specified information. Several states also regulate the sale of franchises and require registration of a franchise disclosure document with state authorities. Substantive state laws that regulate the franchisor-franchisee relationship presently exist in a substantial number of states and bills have been introduced in Congress from time to time that would provide for additional federal regulation of the franchisor-franchisee relationship in certain respects.State laws often limit, among other things, the duration and scope of non-competition provisions and the ability of a franchisor to terminate or refuse to renew a franchise. Some foreign countries also have disclosure requirements and other laws regulating franchising and the franchisor-franchisee relationship, and the Company would be subject to applicable laws in each jurisdiction where it seeks to market additional franchised units. 9 Executive Officers of the Company Executive Chairman of the Board and Chief Financial Officer - Paul W. Mobley* was Chairman of the Board, Chief Executive Officer and Chief Financial Officer from December 1991 until October 2014 when he became Executive Chairman and Chief Financial Officer.Mr. Mobley has been a Director and an Officer since 1974.From 1975 to 1987, Mr. Mobley was a significant shareholder and president of a company which owned and operated 17 Arby’s franchise restaurants.He is the father of A. Scott Mobley.Mr. Mobley has a B.S. in Business Administration from Indiana University and is a CPA. President, Chief Exeutive Officer, Secretary and a Director - A. Scott Mobley* has been President since 1997, a Director since January 1992, Secretary since February 1993 and Chief Executive Officer since October 2014.Mr. Mobley was Vice President from November 1988 to October 1997 and from August 1987 until November 1988 served as Director of Marketing for the Company.Prior to joining the Company, Mr. Mobley was a strategic planning analyst with a division of Lithonia Lighting Company.Mr. Mobley has a B.S. in Business Administration magna cum laude from Georgetown University and an MBA from Indiana University.He is the son of Paul W. Mobley. Executive Vice President of Franchising - Troy Branson* has been Executive Vice President for the Company since November 1997 and from 1992 to 1997, he was Director of Business Development.Before joining the Company, Mr. Branson was an owner of Branson-Yoder Marketing Group from 1987 to 1992, after graduating from Indiana University where he received a B.S. in Business. Vice President of Franchise Services - Mitch Grunat has been Vice President of Franchise Services for the Company since August 2002.Before joining the Company, Mr. Grunat was Chief Operating Officer of Lanter Eye Care from 2001 to 2002, Business Development Officer for Midwest Bankers from 2001 to 2002 and Chief Operating Officer for Tavel Optical Group from 1987 to 2000.Mr. Grunat has a B.A. degree in English and Philosophy from Muskingum College. Vice President of Development - James D. Bales has been Vice President of Operations/Development since March 2008.Before becoming Vice President of Operations/Development, Mr. Bales held various positions with the Company beginning in March 2004.Before joining the Company, Mr. Bales had 15 years of management experience in operations and marketing where he held various positions with TCBY starting in 1989.Mr. Bales attended Northern Kentucky University for Graphic Design, Inver Hills Community College for Business Management and obtained his B.S. in Business from the University of Phoenix. *Each of Messieurs Paul W. Mobley, A. Scott Mobley and Troy Branson are “executive officers” of the Company for purposes of the Securities Exchange Act of 1934, as amended. Available Information We make available, free of charge through our Internet website (http://www.nobleromans.com), our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after we electronically file these reports with, or furnish them to, the Securities and Exchange Commission.The information on our website is not incorporated into this annual report. 10 ITEM 1A.RISK FACTORS All phases of the Company’s operations are subject to a number of uncertainties, risks and other influences, many of which are outside of its control, and any one or a combination of which could materially affect its results of operations. Important factors that could cause actual results to differ materially from the Company’s expectations are discussed below. Prospective investors should carefully consider these factors before investing in our securities as well as the information set forth under “Forward-Looking Statements” in Item 7 of this report. These risks and uncertainties include: Competition from larger companies. The Company competes for franchise and license sales with large national companies and numerous regional and local companies.Many of its competitors have greater financial and other resources than the Company.The restaurant industry in general is intensely competitive with respect to convenience, price, product quality and service.In addition, the Company competes for franchise and license sales on the basis of several factors, including product engineering and quality, investment cost, cost of sales, distribution, simplicity of operation and labor requirements.Activities of the Company’s competitors could have an adverse effect on the Company’s ability to sell additional franchises or licenses or maintain and renew existing franchises and licenses or operating results of the Company’s system.Unlike the other non-traditional agreements, most of the take-n-bake license agreements with grocery stores are not for any specified period of time and, therefore, grocery stores could discontinue offering the take-n-bake pizza or other retail items at any time.As a result of these factors, the Company may have difficulty competing effectively from time to time or in certain markets. Dependence on growth strategy. The Company’s primary growth strategy includes selling new franchises or licenses for non-traditional locations, including grocery stores and stand-alone take-n-bake pizza retail outlets.The opening and success of new locations will depend upon various factors, which include:(1) the traffic generated by and viability of the underlying activity or business in non-traditional locations;(2) the ability of the franchisees and licensees to operate their locations effectively; (3) their ability to comply with applicable regulatory requirements;and (4) the effect of competition and general economic and business conditions including food and labor costs.Many of the foregoing factors are not within the Company’s control.There can be no assurance that the Company will be able to achieve its plans with respect to the opening or operation of new non-traditional franchises/licenses or stand-alone take-n-bake locations. Dependence on success of franchisees andlicensees. Most of the Company’s earnings comes from royalties and other fees generated by its franchisees and licensees which are independent operators, and their employees are not the Company’s employees.The Company is dependent on the franchisees to accurately report their weekly sales and, consequently, the calculation of royalties.If the franchisees do not accurately report their sales, the Company’s revenue could decline. The Company provides training and support to franchisees and licensees but the quality of the store operations and collectability of the receivables may be diminished by any number of factors beyond the Company’s control. Consequently, franchisees and licensees may not successfully operate locations in a manner consistent with the Company’s standards and requirements, or may not hire and train qualified managers and other store personnel. If they do not, the Company’s image and reputation may suffer, and its revenues and stock price could decline. While the Company attempts to ensure that its franchisees and licensees maintain the quality of its brand and branded products, franchisees and licensees may take actions that adversely affect the value of the Company’s intellectual property or reputation.Current initiatives to increase the Federal minimum wage could have an adverse financial affect on our franchisees or licensees by increasing their labor cost. 11 Dependence on consumer preferences and perceptions. The restaurant industry and the retail food industry is often affected by changes in consumer tastes, national, regional and local economic conditions, demographic trends, traffic patterns and the type, number and location of competing restaurants.The Company can be substantially adversely affected by publicity resulting from food quality, illness, injury, other health concerns or operating issues stemming from one restaurant or retail outlet or a limited number of restaurants and retail outlets. Interruptions in supply or delivery of food products. Dependence on frequent deliveries of product from unrelated third-party manufacturers through unrelated third-party distributors also subjects the Company to the risk that shortages or interruptions in supply caused by contractual interruptions, market conditions, inclement weather or other conditions could adversely affect the availability, quality and cost of ingredients.In addition, factors such as inflation, market conditions for cheese, wheat, meats, paper and labor may also adversely affect the franchisees and licensees and, as a result, can adversely affect the Company’s ability to add new franchised or licensed locations. Dependence on key executives. The Company’s business has been and will continue to be dependent upon the efforts and abilities of its executive staff generally, and particularly Paul Mobley, our Executive Chairman and Chief Financial Officer, and A. Scott Mobley, our President and Chief Executive Officer.The loss of either of their services could have a material adverse effect on the Company. Federal, state and local laws with regard to the operation of the businesses. The Company is subject to regulation by the FTC and various state agencies pursuant to federal and state laws regulating the offer and sale of franchises. Several states also regulate aspects of the franchisor-franchisee relationship. The FTC requires the Company to furnish to prospective franchisees a disclosure document containing certain specified information. Several states also regulate the sale of franchises and require registration of a franchise disclosure document with state authorities. Substantive state laws that regulate the franchisor-franchisee relationship presently exist in a substantial number of states, and bills have been introduced in Congress from time to time that would provide for federal regulation of the franchisor-franchisee relationship in certain respects. The state laws often limit, among other things, the duration and scope of non-competition provisions and the ability of a franchisor to terminate or refuse to renew a franchise. Some foreign countries also have disclosure requirements and other laws regulating franchising and the franchisor-franchisee relationship, and the Company would be subject to applicable laws in each jurisdiction where it seeks to market additional franchise units. Each franchise location is subject to licensing and regulation by a number of governmental authorities, which include health, safety, sanitation, building and other agencies and ordinances in the state or municipality in which the facility is located. The process of obtaining and maintaining required licenses or approvals can delay or prevent the opening of a franchise location. Vendors, such as the Company’s third-party production and distribution services, are also licensed and subject to regulation by state and local health and fire codes, and U. S. Department of Transportation regulations. The Company, its franchisees and its vendors are also subject to federal and state environmental regulations. 12 Indiana law with regard to purchases of our stock. Certain provisions of Indiana law applicable to the Company could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from attempting to acquire, control of the Company.Such provisions could also limit the price that certain investors might be willing to pay in the future for shares of its common stock.These provisions include prohibitions against certain business combinations with persons or groups of persons that become “interested shareholders” (persons or groups of persons who are beneficial owners of shares with voting power equal to 10% or more) unless the board of directors approves either the business combination or the acquisition of stock before the person becomes an “interested shareholder.” Inapplicability of corporate governance standards that apply to companies listed on a national exchange. Our stock is quoted on the OTCQB, a Nasdaq-sponsored and operated inter-dealer automated quotation system for equity securities not included on the Nasdaq Stock Market. We are not subject to the same corporate governance requirements that apply to exchange-listed companies.These requirements include:(1) a majority of independent directors; (2) an audit committee of independent directors; and (3) shareholder approval of certain equity compensation plans.As a result, quotation of our stock on the OTCQB limits the liquidity and price of our stock more than if our stock was quoted or listed on a national exchange. There is no assurance that the Company’s stock will continue to be authorized for quotation by the OTCQB or any other market in the future. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES The Company's headquarters are located in 7,600 square feet of leased office space in Indianapolis, Indiana.The lease for this property expireson March 31,2015. The Company plans to extend its current lease for another three year term. The Company also leases space for a Company-owned, dual-branded, restaurant in Indianapolis, Indiana which is used as a demonstration and test restaurant.The lease for this property expires December 31, 2015.The Company has the option to extend the term of this lease for one additional five-year period. The Company leases space for operating an additional dual-branded restaurant in Indianapolis, Indiana.The lease for this property expires in April 2016.The Company has the option to extend the term of this lease for one additional five-year period.This lease also provides for the Company to assign the lease to a franchisee if and when it is franchised. 13 ITEM 3.LEGAL PROCEEDINGS The Company, from time to time, is or may become involved in various litigation or regulatory proceedings arising out of its normal business operations. Currently, there are no such pending proceedings which the Company considers to be material. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company's common stock is included on the Nasdaq OTCQB and trades under the symbol “NROM”. The following table sets forth for the periods indicated, the high and low bid prices per share of common stock as reported by Nasdaq.The quotations reflect inter-dealer prices without retail mark-up, mark-down or commissions and may not represent actual transactions. Quarter Ended: High Low High Low March 31 $ June 30 $ September 30 $ December 31 $ Holders of Record As of March 9, 2015, there were approximately 268 holders of record of the Company’s common stock.This excludes persons whose shares are held of record by a bank, brokerage house or clearing agency. Dividends The Company has never declared or paid dividends on its common stock.The Company’s current loan agreement, as described in Note 3 of the notes to the Company’s consolidated financial statements included in Item 8 of this report, prohibits the payment of dividends on common stock. Sale of Unregistered Securities None. Repurchases of Equity Securities None. 14 Equity Compensation Plan Information The following table provides information as of December 31, 2014 with respect to the shares of our common stock that may be issued under our existing equity compensation plan. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by stockholders - $ - - Equity compensation plans not approved by stockholders $ (1 ) Total $ (1
